Title: I. Bill for Dividing the County of Fincastle into Two Distinct Counties, [15 October 1776]
From: Virginia House of Delegates
To: 


                        
                            [15 October 1776]
                        
                        Whereas from the great extent of the County of Fincastle many inconveniences attend the more distant Inhabitants thereof on account of their remote situation from the Courthouse of the said County and many of the said Inhabitants have petitioned this present General Assembly that the same may be divided, Be it therefore enacted by the General Assembly of the Common Wealth of Virginia and it is hereby enacted by the authority of the same that from and after the thirty first day of December next ensuing  the said County of Fincastle be divided into two Counties, that is to say, All that part thereof which lies Westward of the following lines, to wit, beginning at the Mouth of great Sandy Creek, then running up the main branch of the said Creek to Cumberland Mountain, then along the said Mountain South Westerly unto Cumberland Gap, thence by a South line to the boundary of North Carolina, shall be one distinct County and be called and known by the name of Kentucky, and all that part thereof which lies Eastward of the said lines shall be one other distinct County, to be called and known by the name of Washington County.
                        And for the administration of Justice in the said County of Washington after the same shall take place, Be it further enacted by the authority aforesaid that after the said thirty first day of December a Court for the said County of Washington be held by the Justices thereof upon the third Tuesday in every Month in such manner as by the laws of this Colony is provided for other Counties and as shall be by their Commission directed, Provided always that nothing herein contained shall be construed to hinder the Sherif or Collector of the said County of Fincastle as the same now Stands entire and undivided from collecting and making distress for any publick dues or Officers fees which shall remain unpaid by the Inhabitants of the said Counties of Washington and Kentucky at the time of its taking place, but such Sherif or Collector shall have the same power to collect and distrain for such dues and fees and shall be answerable for them in the same manner as if this Act had never been made, any Law, Usage or Custom to the contrary thereof in any wise notwithstanding.
                        And be it further enacted by the authority aforesaid that the court of the said County of Washington shall have jurisdiction of all actions and suits both in Law and Equity which shall be depending before the Court of Fincastle at the time the said division shall take place and shall and may try and determine all such Actions and Suits and issue process and award execution in any such action or Suit in the same manner as the Court of Fincastle might have done if this Act had never been made and the justices of the said County of Fincastle and all Officers of the same shall each and every of them have full power to execute their Offices for the said County of Washington as they might have done for that part of the County of Fincastle had this Act never been made, any Law, usage or custom to the contrary in any wise notwithstanding.
                        Provided nevertheless that nothing in this Act contained shall be construed to vacate the Seats of the Delegates for the County of  Fincastle who having been chosen by the freemen of that part of the said County of Fincastle to be called by the name of Washington ought of right to retain their Seats as delegates for the County of Washington.
                        And be it further enacted that every free white man who at the time of elections for delegates or Senators in the said County of Kentucky shall have been for one year preceeding in possession of twenty five acres of land with a house and plantation thereon or one hundred acres of Land without a house or plantation in [either of the said Counties and claiming an estate for life] at least in the said land in his own right or in right of his wife shall have a vote or be capable of being chosen at such Election altho’ no legal title in the land shall have been conveyed to such possessor and that in all future Elections of Senators the said Counties of Washington and Kentucky together with the County of Botetourt shall form and be one district.
                    